DETAILED ACTION
The office action is in response to original application filed on 11-09-20. Claims 1-15 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1, 6, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 16 and 18 of U.S. Patent No. 10,868,446. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 12 and 14 of the current application is anticipated by claims 1, 8, 16 and 18 of the U.S. Patent 10,868,446.
Below is the chart showing the similarities and differences between claims 1, 6, 12 and 14 are of the present application and claims 1, 8, 16 and 18 of the U.S. Patent 10,868,446.
Present Application: 17/093,272
U.S. Patent No. 10,868,446
Claim 1: A method of performing wireless power transmission, the method comprising: performing a plurality of Q-factor measurements or a plurality of self-resonant frequency measurements at different times to reduce an effect of erroneous measurement; and determining whether 




Claim 8: An apparatus for performing foreign object detection, the apparatus comprising: circuitry configured to: perform a plurality of FOD (Foreign Object Detection) measurements at different times; process the plurality of FOD measurements to obtain a FOD measurement result; and determine whether to enable or disable wireless power transfer based on the FOD
measurement result. 





.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by 2015/0323694 to Roy et al. (“Roy”).
Regarding claim 1, Roy discloses a method of performing wireless power transmission (fig. 10), the method comprising: performing a plurality of Q-factor measurements (para; 0023, line 3, Q-factor Q=w/(2T)) or a plurality of self-resonant frequency measurements (para; 0355, lines 1-5, FOD detection system 
Regarding claim 2, Roy discloses determining whether the plurality of Q-factor measurements (para; 0023, line 3, Q-factor Q=w/(2T)) or the plurality of self-resonant frequency measurements converge.
Regarding claim 3, Roy discloses a number of the plurality of Q-factor measurements (para; 0172) or the plurality of self-resonant frequency measurements is based upon whether the plurality of Q-factor measurements or the 
Regarding claim 4, Roy discloses the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements converge comprises determining a minimum, average and/or median (para; 0029, line 6, calculating mean) of the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements.
Regarding claim 5, Roy discloses discarding one or more measurements of the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements and the determining whether or not to disable wireless power transfer (para; 0240, lines 14-16, wireless power system, and/or the time period when wireless power transfer is enabled and/or disabled) is based on one or more non-discarded measurements of the plurality of Q-factor measurements (para; 0172) or the plurality of self-resonant frequency measurements. 
Regarding claim 6, Roy discloses an apparatus for performing foreign object detection (title, detecting foreign object debris around a wireless power transfer system), the apparatus comprising: circuitry configured to: perform a plurality of Q-factor measurements (para; 0023, line 3, Q-factor Q=w/(2T)) or a plurality of self-resonant frequency measurements (para; 0355, lines 1-5, FOD detection 
Regarding claim 7, Roy discloses the circuitry comprises: a drive circuit configured to energize a matching network (para; 0321, 10-12, impedance matching network that can be switched in to the circuit to modify the impedance presented by the source coil) and transmit coil of a wireless power transmitter; and a controller (para; 0328, lines 3-4, FOD system and a wireless power transfer system and/or a controller of a wireless power transfer system) configured to perform the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements at least in part by controlling the drive circuit, process the 
Regarding claim 8, Roy discloses the controller is configured to determine whether the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements converge (para; 0172, lines 15-17, high Q-factor resonators can lead to large energy coupling between at least some or all of the resonators in the wireless power transfer system).
Regarding claim 9, Roy discloses a number of the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements is based upon whether the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements converge (para; 0355, lines 1-5, FOD detection system may be able to tune its operating frequency and may compare FOD measurements at various frequencies relative to each other and/or relative to at least one calibration file to determine the presence of FOD). .
Regarding claim 10, Roy discloses the controller is configured to determine whether the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements converge (para; 0172, lines 15-17, high Q-factor resonators can lead to large energy coupling between at least some or all of the resonators in the wireless power transfer system)at least in part by determining a minimum, average and/or median of the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements.
Regarding claim 11, Roy discloses the controller is configured to discard one or more measurements of the plurality of the plurality of Q-factor measurements or the plurality of self-resonant frequency measurements and to determine whether or not to disable wireless power transfer (para; 0240, lines 14-16, wireless power system, and/or the time period when wireless power transfer is enabled and/or disabled) based on one or more non-discarded measurements of the plurality of Q-factor measurements (para; 0172) or the plurality of self-resonant frequency measurements.
Regarding claim 12, Roy discloses a method of performing foreign object detection (title, detecting foreign object debris around a wireless power transfer system) in a wireless power transmission system having a wireless power transmitter (fig. 10, Source module) and a wireless power receiver (fig. 10, Device module), the method comprising: the wireless power transmitter receiving a 
Regarding claim 13, Roy discloses the threshold is based on a stored relationship (para; 0242, lines 1-3, FOD calibration and/or reference and/or calculated and/or determined baseline information may be stored in a memory element of a FOD subsystem and para; 0221) between Q-factors or self-resonance frequencies for the transmitter-receiver pair and FOD thresholds.
Regarding claim 14, Roy discloses an apparatus for performing foreign object detection in a wireless power transmission system having a wireless power transmitter and a wireless power receiver, the method comprising: circuitry configured to: receive a reference value (para; 0022, lines 2-5, measured electrical signal of the second detector exceeds the threshold value, the control electronics interrupt wireless power transfer power the power source and the power receiver), from the wireless power receiver, the reference value being a reference Q-factor or self-resonant frequency; determine a foreign object detection (FOD) value based on the reference value and one or more characteristics of the wireless power transmitter; determine whether to enable or disable wireless power transfer (para; 0240, lines 14-16, wireless power system, and/or the time period when wireless power transfer is enabled and/or disabled) based on a comparison of the FOD value and a threshold (para; 0240, lines 16-19, FOD detectors may be part of a reporting system that may report to a system user that FOD is present and/or that may report to higher level systems that FOD is present or is not present); and perform wireless power transfer to the wireless power receiver when the determination is made to enable wireless power transfer (para; 0240, lines 14-16, wireless power system, and/or the time period when wireless power transfer is enabled and/or disabled).
Regarding claim 15, Roy discloses the circuitry is configured to set the FOD value based on a stored relationship (para; 0242, lines 1-3, FOD calibration and/or 
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ukita et al. US 2012/0147802 Al- An energy controller (10) as a communication device for transmitting and receiving data by transmitting a signal for establishing transmission and reception of the data to network- connected home appliances, the energy controller including: a power saving control unit which determines a transmission period such that the transmission 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836